IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EDWARD TAYLOR,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3764

FLORIDA COMMISSION                ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed June 6, 2017.

Petition for Writ of Certiorari—Original Jurisdiction.

Seth Miller, Tallahassee, for Petitioner.

Mark J. Hiers, Assistant General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      The petition is denied on the merits.

ROBERTS, C.J., MAKAR and JAY, JJ., CONCUR.